DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201911061710.4, filed in China on 11/01/2019, has been received.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. A message was left for Applicant’s representative, Joshua Goldberg, on 01/12/2022. As of end of business on Friday 01/14/2022, no reply had been received. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows in the claims: 

3. (Currently Amended) The pixel driving circuit of claim 1, wherein the time control sub-circuit comprises a first transistor and a second transistor, and the first transistor has a first electrode coupled to the time modulation signal terminal, a second electrode coupled to the third control terminal of the time control sub-

Reasons for Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:
The instant application is directed to a pixel driving circuit to be used for micro-scale inorganic light-emitting diodes, wherein the gray scale is modulated by the time and current of which the diode is conducting. A search was performed and yielded prior art references: Lee et al. (US Patent Pub. No. 2020/0211452 A1), Lai et al. (US Patent Pub. No. 2020/0211477 A1) and Shigeta et al. (US Patent Pub. No. 2020/0265777 A1). The yielded prior art references teach similarly having multiple controls to modulate the conducting time and current of which a diode is conducting (Lee, Fig. 2, Tec1 and Tec2 controlled by two separate signal EML1 and EML2 respectively; Lai, Fig. 21, M3 and M6 controlled by VT and V2 respectively; Shigeta, Fig. 14A, Td, Te and Tp controlled by Vg_a, G_EMT(n) and Vg_w respectively). However, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structures and connections to the third control terminal, which is used to control the time control sub-circuit with the control of the initial 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DONG HUI LIANG/Primary Examiner, Art Unit 2693